DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the application filed on April 30, 2020
Claims 11 and 12 are under examination.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (USP: 2018/0083688), in view of Chen et al. (USP: 2018/0213575). 

1-10. (canceled) 

As per Claim 111 Agiwal teaches a user equipment (UE) comprising:
 a processor(Paragraph 0039 processor); and 
(Paragraph 0039 The UE includes a user plane management unit coupled to a memory and a processor): 
upon an upper layer requests a resumption of a radio resource control (RRC) connection for an early data transmission, restore a packet data convergence protocol (PDCP) state, re-establish PDCP entities for all data radio bearers (DRB) (Paragraph 0186, 0189 As shown in the FIGS. 5A and 5B, at step 502, the UE 102 receives the RRC Reconfiguration Message. At 504, the UE 102 determines whether that PDCP Re-establish Indication is included in the received RRC reconfiguration Message or not. If the UE 102 determines that PDCP re-establish indication is not included in the received RRC reconfiguration Message. consider these PDCP SDUs as received newly from upper layer, perform transmission. Each PDCP SDU of a UM DRB and AM DRB already associated with a PDCP), indicate to lower layers that a stored UE access stratum (AS) context is used (Paragraph 0012, 0034, 0128 the lower layer in ascending order of the COUNT value associated to the PDCP SDU prior to the PDCP re-establishment receives the RLC PDUs from its peer transmitting the TM RLC entity via the lower layers (i.e. MAC). re-generating at least one of access stratum security keys ), and reset a header compression protocol context for the DRBs configured with the header compression protocol (Paragraph 0037, 0127 the header compression protocol is reset by receiving a request from the gNodeB), before transmitting an RRCConnectionResumeRequest message (Paragraph 0066, 0263, 0355 the RRC re-establishment message The UE 102 resumes the RRC connection with the target TRP These indications can be sent in the signaling message (e.g., RRC Connection Reconfiguration message or any other signaling message (e.g., beam change command));
 upon the upper layer requests a resumption of an RRC connection except for the early data transmission (Paragraph 00012, 0013 The receiving TM RLC entity delivers the RLC SDUs to the upper layer (i.e. PDCP)), receive an RRCConnection Resume message (Paragraph, 0295, 0355 The UE 102 resumes the RRC connection with the target. These indications can be sent in the RRC connection reconfiguration message or any other signaling message (e.g., beam change command)), restore the PDCP state, and re-establish the PDCP entities for all DRBs, after transmitting the RRCConnectionResumeRequest message (Paragraph 0014, 0076, 0116, 0263 re-establishing the PDCP entity for the AM data radio bearer (DRB) retransmit all the PDCP Data PDUs of AM DRB previously submitted to re-established. These indications can be sent in the signaling message (e.g., RRC Connection Reconfiguration message or any other signaling message (e.g., beam change command)). 
Agiwal may not explicitly disclose RRCConnectionResumeRequest message
 Chen discloses RRCConnectionResumeRequest message (See Abstract; Paragraph 0026, 0027 transmitting a RRCConnectionResumeRequest message, when initiating a RRC connection resume procedure; receiving a RRCConnectionSetup message)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Agiwal to include RRCConnectionResumeRequest message as taught by Chen for reliability, to ensure that the UE AS context, resuming a signalling radio bearer 1 (SRB1) and transmitting a RRCConnectionResumeRequest message to the network, when initiating a RRC connection resume procedure connection resume procedure (See Chen Paragraph 0006) 


As per Claim 12 Agiwal teaches a method performed at user equipment (UE) comprising: 
upon an upper layer requests a resumption of a radio resource control (RRC) connection for an early data transmission (Paragraph 0182-0184 received from upper layer, perform transmission of the PDCP SDUs in ascending order to re-establish PDCP) can be there in the RRC reconfiguration message), restoring a packet data convergence protocol (PDCP) state, re-establishing PDCP entities for all data radio bearers (DRBs) (Paragraph 0186, 0189 As shown in the FIGS. 5A and 5B, at step 502, the UE 102 receives the RRC Reconfiguration Message. At 504, the UE 102 determines whether that PDCP Re-establish Indication is included in the received RRC reconfiguration Message or not. If the UE 102 determines that PDCP re-establish indication is not included in the received RRC reconfiguration Message. consider these PDCP SDUs as received newly from upper layer, perform transmission. Each PDCP SDU of a UM DRB and AM DRB already associated with a PDCP),, indicating to lower layers that a stored UE access stratum (AS) context is used(Paragraph 0012, 0034, 0128 the lower layer in ascending order of the COUNT value associated to the PDCP SDU prior to the PDCP re-establishment receives the RLC PDUs from its peer transmitting the TM RLC entity via the lower layers (i.e. MAC). re-generating at least one of access stratum security keys ), and reset a header compression protocol context for the DRBs configured with the header compression protocol(Paragraph 0037, 0127 the header compression protocol is reset by receiving a request from the gNodeB), before transmitting an RRCConnectionResumeRequest message(Paragraph 0066, 0263, 0355 These indications can be sent in the signaling message (e.g., RRC Connection Reconfiguration message or any other signaling message (e.g., beam change command)); and 
upon the upper layer requests a resumption of an RRC connection except for the early data transmission(Paragraph 00012, 0013 The receiving TM RLC entity delivers the RLC SDUs to the upper layer (i.e. PDCP)), receiving an RRCConnection Resume message, restoring the PDCP state  (Paragraph, 0295, 0355 The UE 102 resumes the RRC connection with the target. These indications can be sent in the RRC connection reconfiguration message or any other signaling message (e.g., beam change command)), and re-establishing the PDCP entities for all DRBs, after transmitting the RRCConnectionResumeRequest message (Paragraph 0014, 0076, 0116, 0263 re-establishing the PDCP entity for the AM data radio bearer (DRB) retransmit all the PDCP Data PDUs of AM DRB previously submitted to re-established. These indications can be sent in the signaling message (e.g., RRC Connection Reconfiguration message or any other signaling message (e.g., beam change command)).
Agiwal may not explicitly disclose RRCConnectionResumeRequest message
 Chen discloses RRCConnectionResumeRequest message (See Abstract; Paragraph 0026, 0027 transmitting a RRCConnectionResumeRequest message, when initiating a RRC connection resume procedure; receiving a RRCConnectionSetup message)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Agiwal to include RRCConnectionResumeRequest message as taught by Chen for reliability, to ensure that the UE AS context, resuming a signalling radio bearer 1 (SRB1) and transmitting a RRCConnectionResumeRequest message to the network, when initiating a RRC connection resume procedure connection resume procedure (See Chen Paragraph 0006) 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (See form 892).

Examiner’s Note
Examiner is open for discussion if the applicant’s representative need further clarifications.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED ALI whose telephone number is (571) 270-3681.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SYED ALI/           Examiner, Art Unit 2468